    Case 1:21-cv-00320-RMB-AMD Document 1 Filed 01/07/21 Page 1 of 4 PageID: 1




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY


                                                     :
    ROTIMI AZU OWOH,                                 :    Case No. ________________
                                                     :
                                Plaintiff,           :
                                                     :
          v.                                         :
                                                     :
    PHH MORTGAGE SERVICES LLC,                       :
                                                     :
                                Defendant.           :
                                                     :
                                                     :


                                    NOTICE OF REMOVAL

        Defendant, PHH Mortgage Services LLC (“PHH” or “Defendant”), by and through its

undersigned counsel, hereby files this Notice of Removal pursuant to 28 U.S.C. §1441(a). The

grounds for this removal are set forth as follows:

        1.     On December 5, 2020, Plaintiff Rotimi Azu Owoh (“Plaintiff”), filed a complaint

(the “Complaint”) in the Superior Court of New Jersey entitled Azuowoh Rotimi v. PHH Mortgage

Services LLC, at Docket Number BUR-L-2380-20 (the “State Court Action”).1

        2.     Pursuant to § 1446(a), a copy of the summons, dated December 7, 2020, and

Complaint with its appended exhibits, which constitute copies of all “process, pleadings, and

orders” in the State Court Action, are attached hereto as Exhibit 1.


1
  Different variations of Plaintiff’s name appear on Plaintiff’s various filings in the state court
and the caption assigned by the state court. Plaintiff’s state court summons identifies Plaintiff as
“Azuowoh Rotim.” See Exhibit 1. Plaintiff’s state court Complaint identifies Plaintiff as “Azu
Owoh Rotimi.” Id. In the Complaint, Plaintiff avers to be the intended recipient of certain
monthly mortgages statements appended to the Complaint that are addressed to “Rotimi Owoh.”
Id. Although the state court’s docketing system identifies Plaintiff as “Azuowoh Rotimi,”
Defendant believes, and therefore avers herein and has captioned its Notice of Removal to
reflect, that Plaintiff’s name is Rotimi Azu Owoh.
 Case 1:21-cv-00320-RMB-AMD Document 1 Filed 01/07/21 Page 2 of 4 PageID: 2




       3.      Plaintiff’s Complaint alleges that Defendant violated the Real Estate Settlement

Procedures Act, 12 U.S.C. § 2601, et seq. (hereinafter, “RESPA”) and the Fair Debt Collection

Practices Act, 15 U.S.C. § 1692, et seq. (hereinafter, the “FDCPA”), and other federal statutes and

regulations. Exhibit 1, Complaint at ¶24.

       4.      Plaintiff’s action is a civil action over which this Court has original jurisdiction

under 28 U.S.C. §1331 and is one which may be removed to this Court by Defendant pursuant to

the provisions of 28 U.S.C. §1441(a) because the Complaint alleges that Defendant violated

RESPA and FDCPA.

       5.      Defendant was served with the Complaint on or about December 9, 2020.

       6.      This Notice of Removal is being timely filed within thirty (30) days of receipt of

the Complaint by Defendant as required by 28 U.S.C. §1446(b).

       7.      Pursuant to 28 U.S.C. §1446(d), a copy of this Notice of Removal is being served

upon Plaintiff and a copy is being filed with the Clerk of the Superior Court of New Jersey,

Burlington County.

       8.      This Court is part of the “district and division” embracing the place where the

Complaint was filed—Burlington County, New Jersey—and so this Court is the proper venue for

removal. 28 U.S.C. § 1446(a).

       9.      A copy of the Notice of Filing of Notice of Removal, which is being timely filed

with the clerk of the state court in which the action is pending (and which will be served on

Plaintiff’s counsel pursuant to 28 U.S.C. § 1446(d)), is attached hereto as Exhibit 2.

       10.     This Notice of Removal is signed pursuant to Fed. R. Civ. P. 11. See 28 U.S.C. §

1446(a).




                                                 2
 Case 1:21-cv-00320-RMB-AMD Document 1 Filed 01/07/21 Page 3 of 4 PageID: 3




       11.     If Plaintiff seeks to remand this case, or this Court considers remand sua sponte,

Defendant respectfully requests the opportunity to submit such additional argument or evidence in

support of removal as may be necessary.

       WHEREFORE, PHH Mortgage Services LLC respectfully requests that this action be

removed to the United States District Court for the District of New Jersey.


                                             Respectfully submitted,

                                             BLANK ROME, LLP


Dated: January 7, 2021                       /s/ Edward W. Chang
                                             Edward W. Chang, Esq.
                                             Jonathan F. Ball, Esq.
                                             One Logan Square
                                             130 N. 18th Street
                                             Philadelphia, PA 19103
                                             Tel. (215) 569-5500
                                             Fax (215) 832-5342
                                             Email: echang@blankrome.com
                                                     jfball@blankrome.com
                                             Counsel for Defendant,
                                             PHH Mortgage Services LLC




                                                3
 Case 1:21-cv-00320-RMB-AMD Document 1 Filed 01/07/21 Page 4 of 4 PageID: 4




                               CERTIFICATE OF SERVICE

       I, Edward W. Chang, hereby certify that a true and correct copy of the foregoing document
was served upon the following individuals via electronic and regular mail on January 7, 2021.

                             Rotimi A. Owoh, Esq.
                             The Law Office of Rotimi A. Owoh
                             100 Overlook Drive, 2nd Floor
                             P.O. Box 2439
                             Princeton, NJ 08540
                             rowohesq@comcast.net
                             Tel: (609) 375-2775
                             Counsel for Plaintiff


                                            /s/ Edward W. Chang___________________
                                            Edward W. Chang
